Citation Nr: 1532365	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for disability of the left leg.

2.  Entitlement to service connection for bipolar disorder, to include as secondary to a service-connected disorder.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disorder. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant served in the Army National Guard from September 1992 to September 1995, which included a period of active duty for training (ACDUTRA) from January 1993 to June 1993.  He was honorably discharged from the U.S. Army Reserves in September 2000. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for depression, anxiety with stress, a gunshot wound to the left knee, bipolar disorder, and PTSD. 

The appellant appeared before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO in March 2011.  A transcript of that hearing has been associated with the record.

In October 2013, the Board dismissed the appellant's service connection claims for depression and anxiety with stress, as the appellant had withdrawn his appeal of those claims during the March 2011 Board hearing.  Additionally, the Board remanded the remaining issues for further development.  The case was again remanded by the Board in October 2014.  

Notably, the issue regarding the left leg was previously characterized as "entitlement to service connection for a gunshot wound to the left knee."  However, a review of the record shows that the gunshot wound was a few inches above the left knee, and the appellant alleges that military service after this injury caused additional disability.  As such, the Board has recharacterized this issue as pertaining to a disability of the left leg.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

As was noted in the October 2013 Board remand, the issue of entitlement to education benefits under the Montgomery G.I. Bill was raised by the record in an April 2013 statement ("Please reconsider my Montgomery G.I. Bill, which was not used due to my medical status, mentally and physically unstable at that time.").  Despite the referral by the Board of this issue in October 2013, the issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is, once again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A disability of the left leg, to include a gunshot wound, is not shown to be causally or etiologically related to any disease, injury, or incident during the appellant's periods of ACDUTRA or inactive duty for training (INACDUTRA).

2.  Bipolar disorder is not shown to be causally or etiologically related to any disease, injury, or incident during the appellant's periods of ACDUTRA or INACDUTRA or a service-connected disability.

3.  PTSD is not shown to be causally or etiologically related to any disease, injury, or incident during the appellant's periods of ACDUTRA or INACDUTRA or a service-connected disability.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of the left leg are not met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2014).

2.  The criteria for service connection for bipolar disorder are not met.  38 U.S.C.A. §§ 101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2014).


I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In December 2008 and January 2009, the RO provided timely VCAA notice that met the aforementioned requirements.  Specifically, the notice provided all criteria to substantiate a claim for service connection and explained the appellant's and VA's respective responsibilities to obtain relevant evidence.  Such letter also advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thus, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, he has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the appellant's service treatment records, post-service private medical records, records of award of Social Security Administration (SSA) disability benefits, and lay statements by the appellant and his acquaintances.  In the October 2013 and October 2014 remands, the Board directed the AOJ to seek additional private treatment records, which were obtained and associated with the record.  The Board also instructed the AOJ to obtain service personnel records regarding the appellant's service with the National Guard, which were obtained and associated with the record.  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claims that has not been requested or obtained. 

Therefore, the Board finds that there has been substantial compliance with the October 2013 remand instructions, as well as the subsequent October 2014 remand instructions with regard to the outstanding records.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Moreover, the Board finds that VA's duty to assist with respect to obtaining outstanding records regarding the issues decided herein has been met. 

The Board acknowledges that the appellant has not been afforded a VA examination and/or opinion in connection with the claims decided below.  In this regard, VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

The Board finds that the McLendon criteria are not met with respect to the left leg and psychiatric claims decided below as there is no indication of a relationship between any such disorders and service.  As noted below, the appellant was not on either ACDUTRA or INACDUTRA at the time of a July 18, 1993 injury to his left leg and the appellant did not start to experience psychiatric problems until 2000, approximately five years after his National Guard service ended in September 1995.  The appellant has not identified any specific period of ACDUTRA or INACDUTRA after the gunshot wound which led to additional disability of the left leg, and there is no credible, competent evidence suggesting that any current disability of the left is attributable to a period of ACDUTRA or INACDUTRA.  On these facts, no medical opinion is required.

The appellant also offered testimony before the undersigned Acting Veterans Law Judge at a Board hearing in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2011 hearing, the undersigned Acting Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the appellant's in-service experiences he alleges resulted in his left leg/psychiatric disorders, the type and onset of symptoms, and his contention that his military service caused these disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records, the Board remanded the case in October 2013 and October 2014 in order to obtain such records.  Moreover, the Board provided an opportunity for the appellant to identify any additional records and obtained additional private treatment records.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Veteran" status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes. 38 C.F.R. § 3.6(c)(1).

When a claim for service connection is based only on a period of ACDUTRA, such as here, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone. Id.  Here, veteran status has not yet been established.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis and psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

However, the advantages of these evidentiary presumptions as well as for soundness at entrance into service and inservice aggravation do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Paulson, 7 Vet. App. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The provisions of 38 C.F.R. § 3.310  were amended, effective October 10, 2006, prior to the Veteran's claim and, as such, apply in the instant case.  Such new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.

Service connection for PTSD requires in particular, medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  For cases certified to the Board prior to August 4, 2014 (such as the appellant's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV). 38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 1990).

III.  Analysis

As above, the appellant served in the Army National Guard from September 1992 to September 1995, which included a period of ACDUTRA from January 1993 to June 1993.  He was honorably discharged from the U.S. Army Reserves in September 2000.

The appellant argues that service connection is warranted for a gunshot wound he sustained on July 18, 1993 which was aggravated by subsequent drilling in the Army National Guard, and also for bipolar disorder and PTSD that he developed secondary to the gunshot wound.  He stated that he was assigned to Co. G 149th Aviation at the time of the incident and that, thereafter, his condition was aggravated by drills although he did not receive any military treatment.  See e.g. January 2009, April 2009, and July 2010 statements; Board Hearing Transcript at p. 5, 8, 13.  

The record reveals a police report confirming the occurrence of the shooting of the appellant on July 18, 1993, and private hospital records of treatment for the gunshot wound sustained on that same date.  The record also shows that the appellant began experiencing significant psychiatric problems as early as 2000 and has been diagnosed with bipolar disorder and PTSD.  Significantly, the PTSD diagnosis has been linked to the July 18, 1993 shooting by several private providers.  

Pursuant to the October 2013 and October 2014 remands, records regarding the appellant's service with the Texas Army National Guard were obtained in February 2015.  Significantly, these records show that the appellant was on INACDUTRA from July 10th through July 11th, 1993 but was not on either ACDUTRA or INACDUTRA on July 18, 1993.  Furthermore, the appellant has never contended that he was on either ACDUTRA or INACDUTRA at the time of the shooting.  Rather, the appellant contends that his left leg disorder was aggravated by subsequent drilling in the Army National Guard.  However as indicated previously, the advantages of the evidentiary presumption for inservice aggravation do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson, 7 Vet. App. at 470-71 (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA).  

Important for this decision, the appellant has not identified any specific period of ACDUTRA and/or INACDUTRA which caused additional disability of the left leg.  See Smith, 24 Vet. App. at 48 (with respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA).  The available medical records do not contain any credible, competent evidence suggesting that any period of ACDUTRA/INACDUTRA has caused disability of the left leg.  Consequently, the weight of the probative evidence demonstrates that a left leg disability due to a gunshot wound was not incurred during a period of ACDUTRA/INACDUTRA, and that any additional disability of the left leg is not shown to be causally or etiologically related to any disease, injury, or incident during the appellant's periods of ACDUTRA and/or INACDUTRA.  

Furthermore, while the appellant argues that his left leg disorder led to psychiatric problems, service connection for a left leg disorder has been denied.  In fact, the appellant is not service connected for any disorder.  Therefore, service connection for bipolar disorder and PTSD are also denied on a secondary basis.  Also, the Veteran has not contended, nor does the record show, that a psychiatric disorder is etiologically related to any disease, injury, or incident during the appellant's periods of ACDUTRA and/or INACDUTRA.  Significantly, the earliest evidence of psychiatric complaints is dated in 2000.  Moreover, with regard to the appellant's PTSD claim, while he has a diagnosis of PTSD, his confirmed stressor regarding the July 18, 1993 incident did not occur during his military service.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for a left leg disability is denied.

Service connection for bipolar disorder is denied.

Service connection for PTSD is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


